DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to claim objection, filed 06/17/2022, the claim objection has been withdrawn in light of claim amendment. 

In response to 35 USC 112(a), the 35 USC 112(a) rejection is still maintained in light of new issues. 
However, the specification does not provide sufficient details to the "artificial intelligence defying rules based on data”. No algorithm or steps/procedure for performing the function are found explained at all or  in sufficient detail and simply the specification restates the function recited in the claim. In fact, the only portion of the specification relating to "artificial intelligence defying rules based on data" is found in paragraph 35 of the originally filed specification and it states "the data 106 and/or rules 108 can be generated and/or defined by one or more artificial intelligence (AI) components that can infer information identifying the data 106 and/or rules 108".The claim just repeats from the specification, the specification does not show any support how the artificial intelligence would be implemented, how does the artificial intelligence (AI) define rules based on data. As such, there is no indication in the specification that the inventors had possession of an algorithm that the AI derive the rules.

In response to 35 USC 103, Applicant’s argument, filed 06/17/2022, to independent claim 1 and its respective dependent claims, regarding limitation “employs a hash function to process one or more sematic concepts to hashed values, compare and match the sematic concepts to the data and the rules”.
Applicant’s argument have been considered but are moot because the newly recited amendment does not rely on the newly recited reference being applied to the prior rejection of record or any teaching or matter specifically challenged in the argument.

In response to 35 USC 103, Applicant’s argument, filed 06/17/2022, to independent claim 1 and its respective dependent claims, regarding limitation “identifying which information about the first entity considered sensitive and which no parties, including the second party, are allowed to infer knowledge about, and transmits the information to the first entity, wherein the information comprises an identity of the online service”.
McFall teaches “identifying which information about the first entity considered sensitive and which no parties, including the second party, are allowed to infer knowledge about”. McFall discloses “Lens prevents access to the raw dataset, but enables privacy preserving aggregate queries and computations, and uses differentially private algorithms to reduce or prevent the risk of identification or disclosure of sensitive information. Data access is controlled, all usage is logged, and analysed for malicious behavior [0088]”. This shows that access to information is secured. Not any user can have access. Prevents the disclosure of sensitive information.
Watkins further teaches “transmits the information to the first entity, wherein the information comprises an identity of the online service”. Watkins discloses “the filtered ad content (if any) can be returned to the mobile device for presenting on the mobile device via the app (e.g., that provided in-app ad content and/or in-app app purchases) [Col 15 lines 43-55]. An in-line ad network filtering solution and/or used as a honey pot to identify ad content that violates a policy If the ad content violates the policy, then the ad content can be filtered (e.g., blocked), and, in some cases, the ad distributor and/or app provider can be notified of the violation associated with the ad content [Col 5 lines 32-56]”. This shows transmitting information of the identity of the online service, in this case ad content is the online service.


In response to 35 USC 103, Applicant’s argument, filed 06/17/2022, to independent claim 8 and its respective dependent claims, regarding limitation “the one or more rules are defined by an artificial intelligence component based on the data and wherein the rules comprise one or more third parties permitted to use the data”.
Applicant’s argument have been considered but are moot because the newly recited amendment does not rely on the newly recited reference being applied to the prior rejection of record or any teaching or matter specifically challenged in the argument.

In response to 35 USC 103, Applicant’s argument, filed 06/17/2022, to independent claim 8 and its respective dependent claims, regarding limitation “capturing the content employing speech to text and machine learning models; extracting the one or more data entities from the content, wherein the one or more data entities are advertisements and online search engine query results; mapping the one or more data entities extracted from the content to one or more semantic entities”.
Jain teaches “mapping the one or more data entities extracted from the content to one or more semantic entities”. Jain discloses “that the gateway 104 can scan the email body, can identify portions of the email containing sensitive data (such as phone numbers, social security numbers, credit card numbers, etc.), and can map the identified email portion to a portion of the payload corresponding to the email received by the gateway [0087]. If the string SSN is found in the received data, the portion of the data associated with the string SSN can be flagged as a social security number [0075][0091]”. This shows mapping the extracted content to one of the semantic entities. 
Watkins teaches extracting the one or more data entities from the content, wherein the one or more data entities are advertisements and online search engine query results. Watkins discloses “the CPE generates a unique identifier of the ad content (e.g., a hash or other unique identifier). The CPE can then determine whether the ad content has been previously analyzed based on match of the unique identifier of the ad content in prior ad content search results [Col 7 lines 18-27]”. Watkins shows that extracting content contains advertisement and online search result.
Gorbansky teaches capturing the content employing speech to text and machine learning models. Gorbansky discloses “the normalizer 112 performs automatic speech-to-text conversion to generate a transcript of the audio [0084]. Use of machine learning [0143]”. Gorbansky discloses the use of machine learning and speech recognition. 

In response to 35 USC 103, Applicant’s argument, filed filed 06/17/2022, to independent claim 8 and its respective dependent claims, regarding limitation “matching the one or more semantic entities to at least one of the data and the one or more rules; and in response to the matching”.
Applicant’s argument have been considered but are moot because the newly recited amendment does not rely on the newly recited reference being applied to the prior rejection of record or any teaching or matter specifically challenged in the argument.

In response to 35 USC 103, regarding claim 15, regarding limitation “capture the content employing image processing and natural language processing; extract the one or more data entities form the content, wherein the one or more data entities are advertisements and online search engine query results; map the one or more data entities; transmit a notification to the first entity identifying the second entity and the content that violates the one or more rules”. 
Jain teaches “mapping the one or more data entities extracted from the content to one or more semantic entities”. Jain discloses “that the gateway 104 can scan the email body, can identify portions of the email containing sensitive data (such as phone numbers, social security numbers, credit card numbers, etc.), and can map the identified email portion to a portion of the payload corresponding to the email received by the gateway [0087]. If the string SSN is found in the received data, the portion of the data associated with the string SSN can be flagged as a social security number [0075][0091]”. This shows mapping the extracted content to one of the semantic entities. 
Watkins teaches extracting the one or more data entities from the content, wherein the one or more data entities are advertisements and online search engine query results. Watkins discloses “the CPE generates a unique identifier of the ad content (e.g., a hash or other unique identifier). The CPE can then determine whether the ad content has been previously analyzed based on match of the unique identifier of the ad content in prior ad content search results [Col 7 lines 18-27]”. Watkins shows that extracting content contains advertisement and online search result.
Watkins teaches capture the content employing image processing and natural language processing. Watkins discloses “MDCE 218 can scan the ad content, including any included or linked to apps, and can extract various data including, for example, the following: images, strings, keywords and phrases, URLs, email addresses, phone numbers, databases, Software Development Kits (SDKs) in use, and any other attributes and/or identifying information that may be used to facilitate ad content processing as described herein with respect to various embodiments [Col 10 lines 42-67]. The ad content metadata is stored in a data store. different databases can be used for storing and search. Such content, such as for images and searching or other rep Representations [Col 14 lines 13-19]”. Watkins discloses image processing and natural language processing.
Watkins teaches transmit a notification to the first entity identifying the second entity and the content that violates the one or more rules. Watkins discloses “the filtered ad content (if any) can be returned to the mobile device for presenting on the mobile device via the app (e.g., that provided in-app ad content and/or in-app app purchases) [Col 15 lines 43-55]. An in-line ad network filtering solution and/or used as a honey pot to identify ad content that violates a policy If the ad content violates the policy, then the ad content can be filtered (e.g., blocked), and, in some cases, the ad distributor and/or app provider can be notified of the violation associated with the ad content [Col 5 lines 32-56]”. This shows transmitting information of the identity of the online service, in this case ad content is the online service.

In response to 35 USC 103, Applicant’s argument, filed 06/17/2022, to independent claim 15 and its respective dependent claims, regarding limitation “matching the one or more semantic entities to at least one of the data and the one or more rules; and in response to the matching”.
Applicant’s argument have been considered but are moot because the newly recited amendment does not rely on the newly recited reference being applied to the prior rejection of record or any teaching or matter specifically challenged in the argument.

In response to 35 USC 103, Applicant’s argument, filed 06/17/2022, to dependent claims 2-3, 5-6, 7, 9, 10, 14, 16 and 20.
Claims 2-3, 5-6, 7, 9, 10, 14, 16 and 20 fall together accordingly as they do not cure the deficiencies of the independent claims.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “wherein the rules comprise one or more other users permitted to use the data, identifying which information about the first entity considered sensitive and which no parties, including the second party, are allowed to infer knowledge about”. The broadest reasonable interpretation (BRI) of the claim requires the functional language that an element must somehow show the function of allowed to infer knowledge about. The claimed function of allowed to infer knowledge about is not performed by any structure recited in the claim.
The boundaries of the functional language is unclear because the claim does not provide a discernable boundary on what performs the function. The recited function does not follow form the structure recited in the claim, i.e., allowing a party to infer knowledge. Unclear whether the function requires some other structure or is simply a result of operating the device in a certain manner. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.
Claims 2-3, and 5-7 fall together accordingly as they do not cure the deficiencies of the independent claim. 

Claim 1 recites the limitation "the second entity" in line 6. There is no “a second entity”. There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the second parties” in lines 10-11. There is no “a second party”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1-3 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The subject matter of “identifying which information about the first entity considered sensitive and which no parties, including the second party, are allowed to infer knowledge about” are not described in the specification. The specification in paragraph [0030] states "possession by inference" and/or "use by inference" can involve an entity (e.g., a third-party entity) tracking the activity of another entity (e.g., a client entity) on the Internet, then inferring certain sensitive information (e.g., the client entity's interests or preferences) based on the entity's online activity, and then generating content (e.g., an advertisement) based on the inferred sensitive information”. There is no description which parties are allowed to infer knowledge. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20160119289, hereinafter Jain), McFall et al. (US 20200327252, hereinafter McFall), Watkins et al. (US 9027140, hereinafter as Watkins), Talmor et al. (US 20190043106, hereinafter Talmor), and in further view of Gorbansky et al. (US 20160098405 hereinafter Gorbansky).

Re. claim 1, Jain discloses a system, comprising: a memory that stores computer executable components (Jain discloses a memory [0140]); and a processor that executes the computer executable components stored in the memory (a processor and memory [0140]), wherein the computer executable components comprise: a database component that receives, receives, from a first entity, data associated with the first entity and one or more rules defining use of the data by a second entity, wherein the second entity is an online service (Jain discloses that the gateway can implement DLP. The DLP policy are being defined [0075]. Generate mappings between fields of data entered within a client device interface and portions of data received from the client device 100. when the gateway 104 is subsequently configured to operate in a data protection mode, the encoding module 125 can use the generated mappings stored in the form mappings storage module 155 to identify portions of received data that correspond to fields identified by a security policy accessed from the security policy storage module 160 [0049]. The security policy storage module stores security policies for use by the encoding module to encode payload data received from the client device [0054]. Server provides certain services to a client that wishes to protect sensitive data [0056]. Server can be a web server [0037] Gateway is interpreted as the second entity. Client is interpreted as first entity. The second entity can be an online service. Please see Figs. 1, 8 and 9), wherein the data is defined by the first entity (data fields generated by client device [0035]); 
a monitoring component that analyzes content communicated, over a network, by the second entity (communicatively coupled via a network 105 and gateway device 104 [0034] Fig. 1), to determine whether the content violates the one or more rules defining the use of the data by the second entity (gateway 104 proactively scans the communication content in real-time while applying 802 a DLP policy. When the gateway 104 detects 804 a violation of the DLP policy in response to the scanning (for instance, by identifying a type of sensitive data 800 being transferred, the transfer of which is prohibited by the DLP policy) [0076]); 
and a notification component that generates information indicative of one or more violations of the one or more rules based on a determination by the monitoring component that the content violates the one or more rules (the gateway 104 then generates a violation report 806 detailing the violation of the DLP policy, and provides the report to the client 100 [0076]).
Although Jain discloses data and one or more rules, Jain do not explicitly teach but McFall teaches the one or more rules are defined based on the data (McFall teaches identifying and classifying sensitive data based on the data and metadata [0567]. Information is inputted to a rules engine or a machine learning classifier. Provide default policy configuration based on the sensitivity [0582] [1069]) and wherein the rules comprise one or more other users permitted to use the data (A database that stores the permitted users, metadata about each user, privacy parameters for each user, as well as the access control information for each (user, column) pair where the user has access to the column [0106]), identifying which information about the first entity considered sensitive and which no parties, including the second party, are allowed to infer knowledge about (McFall teaches Lens prevents access to the raw dataset, but enables privacy preserving aggregate queries and computations, and uses differentially private algorithms to reduce or prevent the risk of identification or disclosure of sensitive information. Data access is controlled, all usage is logged, and analysed for malicious behavior [0088]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain to include the one or more rules are defined based on the data and wherein the rules comprise one or more third parties permitted to use the data, identifying which information about the first entity considered sensitive and which no parties, including the second party, are allowed to infer knowledge about as disclosed by McFall. One of ordinary skill in the art would have been motivated for the purpose of ease access to aggregate information and limit the sharing of sensitive row level data. (McFall [0170]).
Although Jain-McFall discloses violation of one or more rules based on a determination that the second entity, Jain-McFall do not explicitly teach but Watkins teaches wherein the analysis of the content comprises: determination by the monitoring component that an advertisement is generated by the second entity in violation of the one or more rules based on a determination that the second entity (Watkins teaches an ad network provider can send any new ad content to the cloud service (interpreted as second entity) to determine whether such new ad content includes or links to any malware and/or violates any rules/aspects of a policy configured by the ad network provider [Col 4 lines 56-67]. A CPE 220 of cloud service for automated application malware filtering for ad networks 222 uses ad content metadata 214 and feature and behavior data 216 to facilitate the generation of a report that identifies any ad content that was determined to be in violation of a policy and/or a policy for the entity (e.g., an enterprise policy) [Col 9 lines 14-59] (generating ad content that were determined to be malicious)): tracked activity of a device associated with the first entity (the ad content is submitted directly to an end mobile device, shown as ad content target device 106. if the ad content is not determined to be acceptable (e.g., based on a policy, such as an enterprise or other policy for apps and ad content), then the ad content can be filtered (e.g., blocked) as shown at 114 [Col 6 lines 1-29]. CPE 110 analyzes the submitted ad content [Col 6 lines 30-46]); 
made an inference of certain sensitive information associated with the first entity based on the tracked activity (MDCE 218 scans ad content (interpreted as sensitive information), including any applications in or linked to the ad content, in an automated manner to determine what data is included within the ad content and/or such applications (if any). This data (e.g., metadata (interpreted as sensitive information), such as app metadata) is extracted, stored, and used by CPE 220 to facilitate ad content processing [Col 10 lines 42-67] [Col 6 lines 1-29]); 
and generated the advertisement based on the inferred sensitive information (an ad network provider can send any new ad content to the cloud service to determine whether such new ad content includes or links to any malware and/or violates any rules/aspects of a policy configured by the ad network provider [Col 4 lines 56-67]. a CPE 220 of cloud service for automated application malware filtering for ad networks 222 uses ad content metadata 214 and feature and behavior data 216 to facilitate the generation of a report that identifies any ad content that was determined to be in violation of a policy and/or a policy for the entity (e.g., an enterprise policy) [Col 9 lines 14-59] (generating ad content that were determined to be malicious)); 
a capturing component that captures the content (the ad content metadata is stored in a data store. Different databases can be used for storing and search. Such content, such as for images and searching or other rep presentations [Col 14 lines 13-19]);
transmits the information to the first entity, wherein the information comprises an identity of the online service (Watkins teaches the filtered ad content (if any) can be returned to the mobile device for presenting on the mobile device via the app (e.g., that provided in-app ad content and/or in-app app purchases) [Col 15 lines 43-55]. An in-line ad network filtering solution and/or used as a honey pot to identify ad content that violates a policy If the ad content violates the policy, then the ad content can be filtered (e.g., blocked), and, in some cases, the ad distributor and/or app provider can be notified of the violation associated with the ad content [Col 5 lines 32-56]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain-McFall to include determination by the monitoring component that an advertisement is generated by the second entity in violation of the one or more rules based on a determination that the second entity; tracked activity of a device associated with the first entity; made an inference of certain sensitive information associated with the first entity based on the tracked activity; generated the advertisement based on the inferred sensitive information; a capturing component that captures the content as disclosed by Watkins. One of ordinary skill in the art would have been motivated for the purpose of identifying malware in advertising networks of apps for mobile devices and filtering such potentially malicious ad content (Watkins [Col 2 lines 55-59]).
Although Jain-McFall-Watkins discloses Made an inference of certain sensitive information associated with the first entity based on the tracked activity and extraction component that extracts one or more data entities from the content, Jain-McFall-Watkins do not explicitly teach but Talmor teaches tracked internet browsing activity of a device associated with the first entity (Talmor teaches an automobile detected within an image or video, a merchant or advertiser's name from a list of recognized automobile manufacturers, a hyperlinked webpage from a list of recognized websites for automobile manufacturers [0068]. Networking system 1002 may monitor such actions on the online social network, on a third-party system 1008, on other suitable systems, or any combination thereof. Any suitable type of user actions may be tracked or monitored. Typical user actions include viewing profile pages, creating or posting content, interacting with content, joining groups, listing and confirming attendance at events, checking-in at locations, liking particular pages, creating pages, and performing other tasks that facilitate social action. If a first user emails a second user, the weight or the rating for the action may be higher than if the first user simply views the user-profile page for the second user [0223]);
made an inference of certain sensitive information associated with the first entity based on the tracked internet browsing activity (Talmor teaches When the advertisement analyzer 106 determines characteristics associated with the received digital advertisements, the advertisement analyzer 106 may, for example, detect entries within a digital form submitted with a digital advertisement to the networking system 104, including, but not limited to, entries in fields for an advertisement name, text for a digital advertisement, a category designated for a digital advertisement, and a destination Uniform Resource Locator ("URL") hyperlinked to a digital advertisement [0043]. The user may, for example view the advertisement through a web browser [0217]. Any suitable type of user actions may be tracked or monitored. Typical user actions include viewing profile pages, creating or posting content, interacting with content, joining groups, listing and confirming attendance at events, checking-in at locations, liking particular pages, creating pages, and performing other tasks that facilitate social action [0223]), wherein the sensitive information comprises an interest and a preference of the first entity (Talmor teaches the networking system 104 may analyze entries within fields (Interpreted as sensitive information) of a digital form submitted with the received digital advertisement. The fields may include various information from an advertiser related to the received digital advertisement, including, but not limited to, details and conditions of an offer featured in the received digital advertisement, information of interest to a user concerning the received digital advertisement (e.g., product or service names, pricing, hyperlinks to webpages describing a product or service), qualifications required to qualify for a product or service (e.g., credit ratings score, income level) [0063]); 
wherein the monitoring component comprises: an extraction component that extracts one or more data entities from the content, wherein the one or more data entities comprises a discrete object from an image comprising multiple objects and at least one discrete work from multiple words (Talmor teaches receives the digital advertisement and the information related to the digital advertisement, the networking system 104 performs the act 206 of analyzing the received digital advertisement. When performing the act 206, the networking system 104 analyzes the received digital advertisement to determine characteristics associated with the received digital advertisement [0062]. the networking system 104 may use neural-network architectures that enhance NLP when analyzing text submitted with a digital advertisement, such as Facebook's DeepText that uses neural networks and deep learning to perform word-level and character-level based analysis. In some embodiments, the networking system 104 also applies object detection algorithms to identify objects within an image or video from within the received digital advertisement [0064]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain-McFall-Watkins to include tracked internet browsing activity of a device associated with the first entity; made an inference of certain sensitive information associated with the first entity based on the tracked internet browsing activity, wherein the sensitive information comprises an interest and a preference of the first entity; wherein the monitoring component comprises: an extraction component that extracts one or more data entities from the content, wherein the one or more data entities comprises a discrete object from an image comprising multiple objects and at least one discrete work from multiple words as disclosed by Talmor. One of ordinary skill in the art would have been motivated for the purpose of improving security, responsiveness, and volume-handling capabilities (Talmor [0005]).
Although the combination of Jain-McFall-Watkins-Talmor teach mapping semantic entities, the combination of Jain-McFall-Watkins-Talmor do not explicitly teach but Gorbansky teaches employing a hash function to process one or more semantic concepts to hashed values, compare and match the semantic concepts to the data and the rules (Gorbansky teaches the text adjuster changes text in at least one object of the de-duplicated set of objects and the additional objects, so as to make wording of the text correct, based on the order determined by the document organizer [0032]. Any suitable hash value formula may be used for text or other data in the object. Objects that may be rendered differently according to their native object models, yet contain identical semantic content, have identical hash values. Identify semantically identical objects as being identical and can, therefore, de-duplicate a set of objects [0085]. hash calculator 114 enable a user to set m or to select from a set of predetermined values of m, so as to set the level of similarity required for a match, such as "similar," "very similar" and "nearly identical." [0086]. the score calculator 116 compares object hash values of objects in the document to hash values in the index database 108, and at 1406, the number of objects with identical hash values is counted [0093] Fig. 12).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain-McFall-Watkins-Talmor to include employing a hash function to process one or more semantic concepts to hashed values, compare and match the semantic concepts to the data and the rules as disclosed by Gorbansky. One of ordinary skill in the art would have been motivated for the purpose of calculating a hash value based on identified object. In order to identify if there is any duplicated entity (Gorbansky [0085]).

Re. claim 3, the combination of Jain-McFall-Watkins-Talmor-Gorbansky teach the system of claim 1, wherein the one or more rules comprise: one or more sensitivity levels associated with the data (Jain teaches the client's overall data can be categorized in varying degrees of sensitivity in terms of needed strength of protection from the server [0057]).
Although Jain discloses sensitivity level, Jain-McFall-Watkins do not explicitly teach but McFall teaches one or more uses associated with the one or more sensitivity levels (McFall teaches Information is inputted to a rules engine or a machine learning classifier. Provide default policy configuration based on the sensitivity [0582]. Score for being sensitive or non-sensitive [1069]. Improving the performance and simplifying entity by eliminating potential performance lag by the cloud server [0134]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain to include one or more uses associated with the one or more sensitivity levels as disclosed by McFall. One of ordinary skill in the art would have been motivated for the purpose of ease access to aggregate information and limit the sharing of sensitive row level data (McFall [0170]).

Re. claim 5, the combination of Jain-McFall-Watkins-Talmor-Gorbansky teaches the system of claim 1, wherein the monitoring component comprises: a logic component that maps one or more data entities extracted from the content to one or more semantic entities (Jain discloses that the gateway 104 can scan the email body, can identify portions of the email containing sensitive data (such as phone numbers, social security numbers, credit card numbers, etc.), and can map the identified email portion to a portion of the payload corresponding to the email received by the gateway [0087]. if the string “SSN” is found in received data, the portion of the data associated with the string “SSN” can be flagged as a social security number [0075] [0091]).

Re. claim 6, the combination of Jain-McFall-Watkins-Talmor-Gorbansky teaches the system of claim 1. Although Jain discloses analysis of the data includes pattern matching, keyword matching and the like, Jain-McFall-Watkins-Talmor do not explicitly disclose but Gorbansky discloses wherein the monitoring component comprises: an evaluating component that matches one or more semantic entities to at least one of the data and the one or more rules based on a hash function (Gorbansky teaches Any suitable hash value formula may be used for text or other data in the object. Objects that may be rendered differently according to their native object models, yet contain identical semantic content, have identical hash values. Identify semantically identical objects as being identical and can, therefore, de-duplicate a set of objects [0085]. hash calculator 114 enable a user to set m or to select from a set of predetermined values of m, so as to set the level of similarity required for a match, such as "similar," "very similar" and "nearly identical." [0086] Fig. 12).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain-McFall-Watkins-Talmor to include an evaluating component that matches one or more semantic entities to at least one of the data and the one or more rules based on a hash function as disclosed by Gorbansky. One of ordinary skill in the art would have been motivated for the purpose of calculating a hash value based on identified object. In order to identify if there is any duplicated entity (Gorbansky [0085]).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20160119289 hereinafter Jain), McFall et al. (US 20200327252, hereinafter McFall), Watkins et al. (US 9027140 hereinafter as Watkins), Boucher (US 20080178077), and in further view of Gorbansky et al. (US 20160098405 hereinafter Gorbansky).

Re. claim 8, Jain discloses a computer-implemented method, comprising: receiving, by a system comprising a secure storage service inaccessible by a second entity and operatively coupled to a processor, from a first entity, data associated with the first entity and one or more rules defining use of the data by a second entity, wherein the second entity is an online service  (Jain discloses that the gateway can implement DLP. The DLP policy are being defined [0075]. Generate mappings between fields of data entered within a client device interface and portions of data received from the client device 100. when the gateway 104 is subsequently configured to operate in a data protection mode, the encoding module 125 can use the generated mappings stored in the form mappings storage module 155 to identify portions of received data that correspond to fields identified by a security policy accessed from the security policy storage module 160 [0049]. The security policy storage module stores security policies for use by the encoding module to encode payload data received from the client device [0054]. Server provides certain services to a client that wishes to protect sensitive data [0056]. Server can be a web server [0037] Gateway is interpreted as the second entity. Client is interpreted as first entity. The second entity can be an online service. Please see Figs. 1, 8 and 9), wherein the data is defined by the first entity (data fields generated by client device [0035]), wherein the data is defined by the first entity (data fields generated by client device [0035]); 
analyzing, by the system, content communicated, over a network, by the second entity (communicatively coupled via a network 105 and gateway device 104 [0034] Fig. 1), to determine whether the content violates the one or more rules defining the use of the data by the second entity (the gateway 104 proactively scans the communication content in real-time while applying 802 a DLP policy. When the gateway 104 detects 804 a violation of the DLP policy in response to the scanning (for instance, by identifying a type of sensitive data 800 being transferred, the transfer of which is prohibited by the DLP policy) [0076]); 
mapping one or more data entities extracted from the content to one or more sematic entities (Jain teaches that the gateway 104 can scan the email body, can identify portions of the email containing sensitive data (such as phone numbers, social security numbers, credit card numbers, etc.), and can map the identified email portion to a portion of the payload corresponding to the email received by the gateway [0087]. If the string SSN is found in the received data, the portion of the data associated with the string SSN can be flagged as a social security number [0075][0091]);
Although Jain discloses data and one or more rules, Jain do not explicitly teach but McFall teaches the one or more rules are defined based on the data (McFall teaches identifying and classifying sensitive data based on the data and metadata [0567]. Information is inputted to a rules engine or a machine learning classifier. Provide default policy configuration based on the sensitivity [0582] [1069]) and wherein the rules comprise one or more other users permitted to use the data (A database that stores the permitted users, metadata about each user, privacy parameters for each user, as well as the access control information for each (user, column) pair where the user has access to the column [0106]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain to include the one or more rules are defined by an artificial intelligence component based on the data and wherein the rules comprise one or more third parties permitted to use the data as disclosed by McFall. One of ordinary skill in the art would have been motivated for the purpose of ease access to aggregate information and limit the sharing of sensitive row level data. (McFall [0170]).
Although Jain-McFall discloses violation of one or more rules based on a determination that the second entity, Jain-McFall do not explicitly teach but Watkins teaches wherein the analysis of the content comprises: extract the one or more data entities from the content, wherein the one or more data entries are advertisements and online search engine query results (Watkins teaches the CPE generates a unique identifier of the ad content (e.g., a hash or other unique identifier). The CPE can then determine whether the ad content has been previously analyzed based on match of the unique identifier of the ad content in prior ad content search results [Col 7 lines 18-27]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain-McFall to include extract the one or more data entities from the content, wherein the one or more data entries are advertisements and online search engine query results; wherein the one or more data entities are advertisements and online search engine query result as disclosed by Watkins. One of ordinary skill in the art would have been motivated for the purpose of identifying malware in advertising networks of apps for mobile devices and filtering such potentially malicious ad content (Watkins [Col 2 lines 55-59]).
Although Jain-McFall-Watkins discloses mapping one or more data entities extracted from the content to one or more semantic entities, Jain-McFall-Watkins do not explicitly teach but Boucher teaches matching the one or more sematic entities to at least one of the data and the one or more rules (Boucher teaches the rules engine 126 records that the input citation includes a rule number with value 11 (e.g., the RuleNumber node matches the "11" portion of the input citation) [0055]. The rules engine 126 may match the citation components in the representation to the citation components present in the applicable rule set for the identified type of input citation to generate the output citation [0058]. The system 100 may walk through each graph node and verify that semantic rules are met [0074]); 
generate, by the system, information indicative of an inference of one or more violations of the one or more rules based on a determination that the content violates the one or more rules in response to the matching (Boucher teaches  For any rule that is not met, the system 100 may take responsive action, such as prompting the writer for a correction, marking the citation as semantically defective, inserting a warning note, label, or text into the source document with the citation, or taking other actions [0074])
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain-McFall-Watkins to include matching the one or more sematic entities to at least one of the data and the one or more rules; generate, by the system, information indicative of an inference of one or more violations of the one or more rules based on a determination that the content violates the one or more rules in response to the matching as disclosed by Boucher. One of ordinary skill in the art would have been motivated for the purpose of providing a remedial action when the semantic rules are not valid (Boucher [0074]).
Although Jain-McFall-Watkins-Boucher discloses mapping semantic entities, Jain-McFall-Watkins-Boucher do not explicitly teach but Gorbansky teaches capturing the content employing speech to text and machine learning models (Gorbansky teaches the normalizer 112 performs automatic speech-to-text conversion to generate a transcript of the audio [0084]. Use of machine learning [0143]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain-McFall-Watkins-Boucher to include capturing the content employing speech to text and machine learning models as disclosed by Gorbansky. One of ordinary skill in the art would have been motivated for the purpose of generating a transaction of the audio and extract information (Gorbansky [0084]).

Re. claim 10, Jain-McFall-Watkins-Boucher-Gorbansky teaches the computer-implemented method of claim 8, wherein the one or more rules comprise: one or more sensitivity levels associated with the data (Jain teaches the client's overall data can be categorized in varying degrees of sensitivity in terms of needed strength of protection from the server [0057]); 
to facilitate at least one of improved processing accuracy and improved processing efficiency for automatic detection of unauthorized use of the data by the second entity (Jain teaches can provide data services that require the performance of various data operations on unprotected data [0003]. Improving the performance and simplifying entity by eliminating potential performance lag by the cloud server [0134]).
Although Jain discloses sensitivity level, Jain does not explicitly teach but McFall teaches one or more uses associated with the one or more sensitivity levels, wherein the one or more sensitivity levels are inferred (McFall teaches Information is inputted to a rules engine or a machine learning classifier. Provide default policy configuration based on the sensitivity [0582]. Score for being sensitive or non-sensitive [1069]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain to include one or more uses associated with the one or more sensitivity levels as disclosed by McFall. One of ordinary skill in the art would have been motivated for the purpose of ease access to aggregate information and limit the sharing of sensitive row level data (McFall [0170]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20160119289 hereinafter Jain), McFall et al. (US 20200327252, hereinafter McFall), Watkins et al. (US 9027140 hereinafter as Watkins), and in further view of Boucher (US 20080178077).

Re. claim 15, Jain discloses a computer program product that facilitates detecting unauthorized use of data associated with an entity, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions are executable by a processor to cause the processor to: receive, from a first entity, at a secure storage service inaccessible by a second entity, data associated with the first entity and one or more rules defining use of the data by the second entity, wherein the second entity is an online service (Jain discloses that the gateway can implement DLP. The DLP policy are being defined [0075]. Generate mappings between fields of data entered within a client device interface and portions of data received from the client device 100. when the gateway 104 is subsequently configured to operate in a data protection mode, the encoding module 125 can use the generated mappings stored in the form mappings storage module 155 to identify portions of received data that correspond to fields identified by a security policy accessed from the security policy storage module 160 [0049]. The security policy storage module stores security policies for use by the encoding module to encode payload data received from the client device [0054]. Server provides certain services to a client that wishes to protect sensitive data [0056]. Server can be a web server [0037] Gateway is interpreted as the second entity. Client is interpreted as first entity. The second entity can be an online service. Please see Figs. 1, 8 and 9), wherein the data is defined by the first entity (data fields generated by client device [0035]);
one or more sensitivity levels associated with the (Jain teaches the client's overall data can be categorized in varying degrees of sensitivity in terms of needed strength of protection from the server [0057]); 
analyze content communicated, over a network, by the second entity (communicatively coupled via a network 105 and gateway device 104 [0034] Fig. 1), to determine whether the content violates the one or more rules (the gateway 104 proactively scans the communication content in real-time while applying 802 a DLP policy. When the gateway 104 detects 804 a violation of the DLP policy in response to the scanning (for instance, by identifying a type of sensitive data 800 being transferred, the transfer of which is prohibited by the DLP policy) [0076]); 
and generation of information indicative a determination of the one or more violations of the one or more rules based on a determination that the content violates the one or more rules (the gateway 104 then generates a violation report 806 detailing the violation of the DLP policy, and provides the report to the client 100 [0076]).
Although Jain discloses data and one or more rules, Jain do not explicitly teach but McFall teaches the one or more rules are defined based on the data (McFall teaches identifying and classifying sensitive data based on the data and metadata [0567]. Information is inputted to a rules engine or a machine learning classifier. Provide default policy configuration based on the sensitivity [0582] [1069]) and wherein the rules comprise, one or more users associated with the one or more sensitivity levels (Information is inputted to a rules engine or a machine learning classifier. Provide default policy configuration based on the sensitivity [0582]. Score for being sensitive or non-sensitive [1069]), and one or more other users permitted to use the data (A database that stores the permitted users, metadata about each user, privacy parameters for each user, as well as the access control information for each (user, column) pair where the user has access to the column [0106]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain to include the one or more rules are defined based on the data the and wherein the rules comprise one or more sensitivity levels associated with the data, one or more uses associated with the one or more sensitivity levels and one or more other users permitted to use the data as disclosed by McFall. One of ordinary skill in the art would have been motivated for the purpose of ease access to aggregate information and limit the sharing of sensitive row level data. (McFall [0170]).
Although Jain-McFall discloses violation of one or more rules based on a determination that the second entity, Jain-McFall do not explicitly teach but Watkins teaches wherein the analysis of the content comprises: capture the image processing and natural language processing (Watkins teaches MDCE 218 can scan the ad content, including any included or linked to apps, and can extract various data including, for example, the following: images, strings, keywords and phrases, URLs, email addresses, phone numbers, databases, Software Development Kits (SDKs) in use, and any other attributes and/or identifying information that may be used to facilitate ad content processing as described herein with respect to various embodiments [Col 10 lines 42-67]. The ad content metadata is stored in a data store. different databases can be used for storing and search. Such content, such as for images and searching or other rep Representations [Col 14 lines 13-19]); extract the one or more data entities from the content, wherein the one or more data entries are advertisements and online search engine query results (Watkins teaches the CPE generates a unique identifier of the ad content (e.g., a hash or other unique identifier). The CPE can then determine whether the ad content has been previously analyzed based on match of the unique identifier of the ad content in prior ad content search results [Col 7 lines 18-27]);
Transmit a notification to the first entity identifying the second entity and the content that violates the one or more rules (Watkins teaches the filtered ad content (if any) can be returned to the mobile device for presenting on the mobile device via the app (e.g., that provided in-app ad content and/or in-app app purchases) [Col 15 lines 43-55]. An in-line ad network filtering solution and/or used as a honey pot to identify ad content that violates a policy If the ad content violates the policy, then the ad content can be filtered (e.g., blocked), and, in some cases, the ad distributor and/or app provider can be notified of the violation associated with the ad content [Col 5 lines 32-56]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain-McFall-Eaton to include capture the image processing and natural language processing; extract the one or more data entities from the content, wherein the one or more data entries are advertisements and online search engine query result as disclosed by Watkins. One of ordinary skill in the art would have been motivated for the purpose of identifying malware in advertising networks of apps for mobile devices and filtering such potentially malicious ad content (Watkins [Col 2 lines 55-59]).
Although Jain-McFall-Watkins discloses mapping one or more data entities extracted from the content to one or more semantic entities, Jain-McFall-Watkins do not explicitly teach but Boucher teaches match the one or more sematic entities to at least one of the data and the one or more rules (Boucher teaches the rules engine 126 records that the input citation includes a rule number with value 11 (e.g., the RuleNumber node matches the "11" portion of the input citation) [0055]. The rules engine 126 may match the citation components in the representation to the citation components present in the applicable rule set for the identified type of input citation to generate the output citation [0058]. The system 100 may walk through each graph node and verify that semantic rules are met [0074]); 
generate, by the system, based on the matching the one or more semantic entities to at least one of the data and the one or more rules, information indicative of a determination of the one or more violations of the one or more rules based on a determination that the content violates the one or more rules (Boucher teaches  For any rule that is not met, the system 100 may take responsive action, such as prompting the writer for a correction, marking the citation as semantically defective, inserting a warning note, label, or text into the source document with the citation, or taking other actions [0074])
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain-McFall-Watkins to include match the one or more sematic entities to at least one of the data and the one or more rules; generate, by the system, based on the matching the one or more semantic entities to at least one of the data and the one or more rules, information indicative of a determination of the one or more violations of the one or more rules based on a determination that the content violates the one or more rules as disclosed by Boucher. One of ordinary skill in the art would have been motivated for the purpose of providing a remedial action when the semantic rules are not valid (Boucher [0074]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20160119289, hereinafter Jain), McFall et al. (US 20200327252, hereinafter McFall), Watkins et al. (US 9027140, hereinafter as Watkins), Talmor et al. (US 20190043106, hereinafter Talmor), Gorbansky et al. (US 20160098405 hereinafter Gorbansky), and in further view of Markisohn et al. (US 20090150683, hereinafter Markisohn).

Re. claim 2, the combination of Jain-McFall-Watkins-Talmor-Gorbansky teaches the system of claim 1, the computer executable components further comprising: a storage component that stores the database component (Jain teaches a client device is a computing device capable of processing data as well as transmitting data to and receiving data from the other entities. The client device 100 includes one or more processors, memory, storage, and networking components [0036] [0049] [0054]).
Although Jain-McFall discloses content, Jain-McFall do not explicitly teach but Watkins teaches wherein the content comprises advertisement content (Watkins teaches the ad content is submitted directly to an end mobile device, shown as ad content target device 106. if the ad content is not determined to be acceptable (e.g., based on a policy, such as an enterprise or other policy for apps and ad content), then the ad content can be filtered (e.g., blocked) as shown at 114 [Col 6 lines 1-29]. CPE 110 analyzes the submitted ad content [Col 6 lines 30-46]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain-McFall to include wherein the content comprises advertisement content as disclosed by Watkins. One of ordinary skill in the art would have been motivated for the purpose of identifying malware in advertising networks of apps for mobile devices and filtering such potentially malicious ad content (Watkins [Col 2 lines 55-59]).
Although Jain-McFall-Watkins-Talmor-Gorbansky discloses a storage component that stores the received data and rule, Jain-McFall-Watkins-Talmor-Gorbansky do not explicitly disclose but Markisohn discloses wherein access to the database component is exclusive to the first entity (Markisohn teaches databases may be stored locally in storage devices [0022]. Only a user with access to a specific client 100' can access results database 114 or create more results databases with the key corresponding to the specific client 100' [0031]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain-McFall-Watkins-Talmor-Gorbansky to include wherein access to the database component is exclusive to the first entity as disclosed by Markisohn. One of ordinary skill in the art would have been motivated for the purpose of having content more secured which improves security (Markisohn [0003]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20160119289, hereinafter Jain), McFall et al. (US 20200327252, hereinafter McFall), Watkins et al. (US 9027140, hereinafter as Watkins), Boucher (US 20080178077), Gorbansky et al. (US 20160098405, hereinafter Gorbansky), and in further view of Markisohn et al. (US 20090150683, hereinafter Markisohn) .

Re. claim 9, Jain-McFall-Watkins-Boucher-Gorbansky teaches the computer-implemented method of claim 8, further comprising: storing, by the system, the data and the one or more rules component (Jain teaches a client device is a computing device capable of processing data as well as transmitting data to and receiving data from the other entities. The client device 100 includes one or more processors, memory, storage, and networking components [0036] [0049] [0054]).
Although Jain-McFall-Watkins-Boucher-Gorbansky discloses a storage component that stores the received data and rule, Jain-McFall-Watkins-Boucher-Gorbansky do not explicitly teach but Markisohn teaches wherein access to the data and the one or more rules is exclusive to the first entity (Markisohn teaches Databases may be stored locally in storage devices [0022]. Only a user with access to a specific client 100' can access results database 114 or create more results databases with the key corresponding to the specific client 100' [0031]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain-McFall-Watkins-Boucher-Gorbansky to include wherein access to the data and the one or more rules is exclusive to the first entity as disclosed by Markisohn. One of ordinary skill in the art would have been motivated for the purpose of having content more secured which improves security (Markisohn [0003]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20160119289, hereinafter Jain), McFall et al. (US 20200327252, hereinafter McFall), Watkins et al. (US 9027140, hereinafter as Watkins), Boucher (US 20080178077), and in further view of Markisohn et al. (US 20090150683, hereinafter Markisohn) .

Re. claim 16, Jain-McFall-Watkins-Boucher teaches the computer program product of claim 15, wherein the program instructions further cause the processor to: store the data and the one or more rules component (Jain teaches a client device is a computing device capable of processing data as well as transmitting data to and receiving data from the other entities. The client device 100 includes one or more processors, memory, storage, and networking components [0036] [0049] [0054]).
Although Jain-McFall-Watkins-Boucher discloses a storage component that stores the received data and rule Jain-McFall-Watkins-Boucher do not explicitly teach but Markisohn teaches wherein access to the data and the one or more rules is exclusive to the first entity (Markisohn teaches Databases may be stored locally in storage devices [0022]. Only a user with access to a specific client 100' can access results database 114 or create more results databases with the key corresponding to the specific client 100' [0031]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain-McFall-Watkins-Boucher to include wherein access to the data and the one or more rules is exclusive to the first entity as disclosed by Markisohn. One of ordinary skill in the art would have been motivated for the purpose of having content more secured which improves security (Markisohn [0003]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20160119289, hereinafter Jain), McFall et al. (US 20200327252, hereinafter McFall), Watkins et al. (US 9027140, hereinafter as Watkins), Talmor et al. (US 20190043106, hereinafter Talmor), Gorbansky et al. (US 20160098405 hereinafter Gorbansky),and in further view of Torney et al. (US Patent 9111069 hereinafter Torney).

Re. claim 7, Jain-McFall-Watkins-Talmor-Gorbansky teaches system of claim 1. Although Jain-McFall-Watkins-Talmor-Gorbansky discloses analyzing the content based on a specification or rule, Jain-McFall-Watkins-Talmor-Gorbansky do not explicitly disclose but Torney discloses further comprising: a specification component comprising one or more specifications defined by the first entity, wherein the monitoring component further analyzes the content based on the one or more specifications (Torney teaches the DLP product includes a DLP scanning with language detection engine to identify the language of the data content to be scanned and scanning the data content with DLP policies that are specific to that identified language. In this manner, the DLP product can operate in a more efficient manner [Col 4 lines 31-57]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain-McFall-Talmor to include a specification component comprising one or more specifications defined by the first entity, wherein the monitoring component further analyzes the content based on the one or more specifications as disclosed by Torney. One of ordinary skill in the art would have been motivated for the purpose of having a product that can operate in an efficient manner (Torney [Col 4 lines 31-57]).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over  Jain et al. (US 20160119289, hereinafter Jain), McFall et al. (US 20200327252, hereinafter McFall), Watkins et al. (US 9027140, hereinafter as Watkins), Boucher (US 20080178077), Gorbansky et al. (US 20160098405, hereinafter Gorbansky), and in further view of Torney et al. (US Patent 9111069 hereinafter Torney).

Re. claim 14, Jain-McFall-Watkins-Boucher-Gorbansky teaches the computer-implemented method of claim 8. Although Jain-McFall-Watkins-Boucher-Gorbansky discloses analyzing the content based on a specification or rule, Jain-McFall-Watkins-Boucher-Gorbansky do not explicitly disclose but Torney discloses wherein the analyzing is based on one or more specifications defined by the first entity, to facilitate at least one of improved processing accuracy and improved processing efficiency for automatic detection of unauthorized use of the data by the second entity (Torney teaches the DLP product includes a DLP scanning with language detection engine to identify the language of the data content to be scanned and scanning the data content with DLP policies that are specific to that identified language. In this manner, the DLP product can operate in a more efficient manner [Col 4 lines 31-57]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain-McFall-Watkins-Boucher-Gorbansky to include wherein the analyzing is based on one or more specifications defined by the first entity, to facilitate at least one of improved processing accuracy and improved processing efficiency for automatic detection of unauthorized use of the data by the second entity as disclosed by Torney. One of ordinary skill in the art would have been motivated for the purpose of having a product that can operate in an efficient manner (Torney [Col 4 lines 31-57]).

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Jain et al. (US 20160119289, hereinafter Jain), McFall et al. (US 20200327252, hereinafter McFall), Watkins et al. (US 9027140, hereinafter as Watkins), Boucher (US 20080178077), and in further view of Torney et al. (US Patent 9111069 hereinafter Torney).

Re. claim 20, Jain-McFall-Watkins-Boucher teaches the computer program product of claim 15. Although Jain-McFall-Watkins-Boucher discloses analyzing the content based on a specification or rule, J Jain-McFall-Watkins-Boucher do not explicitly disclose but Torney discloses wherein the program instructions further cause the processor to: analyze the content based on one or more specifications defined by the first entity, to facilitate at least one of improved processing accuracy and improved processing efficiency for automatic detection of unauthorized use of the data by the second entity (Torney teaches the DLP product includes a DLP scanning with language detection engine to identify the language of the data content to be scanned and scanning the data content with DLP policies that are specific to that identified language. In this manner, the DLP product can operate in a more efficient manner [Col 4 lines 31-57]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jain-McFall-Watkins-Boucher to include analyze the content based on one or more specifications defined by the first entity, to facilitate at least one of improved processing accuracy and improved processing efficiency for automatic detection of unauthorized use of the data by the second entity as disclosed by Torney. One of ordinary skill in the art would have been motivated for the purpose of having a product that can operate in an efficient manner (Torney [Col 4 lines 31-57]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Socher (US 20170140240) discloses Deep learning is applied to combined image and text analysis of messages that include images and text. A convolutional neural network is trained against the images and a recurrent neural network against the text. A classifier predicts human response to the message, including classifying reactions to the image, to the text, and overall to the message.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496